ORFINGER, Judge.
We affirm the final judgment in this dissolution of marriage case except as to the award of exclusive possession of the jointly owned marital home to the husband, which portion of the judgment we reverse. Neither party was awarded alimony, so such award of exclusive possession was not directly connected to a support obligation. Neither was there any evidence or finding that such possession was necessary to prevent reduction in the value of the property or to serve any special purpose. Duncan v. Duncan, 379 So.2d 949 (Fla.1980); Cone v. Cone, 449 So.2d 867 (Fla. 5th DCA 1984). We find no merit to appellant’s remaining issues nor to the issue raised on appellee’s cross-appeal.
AFFIRMED in part and REVERSED in part.
FRANK D. UPCHURCH, Jr., J., and HAMMOND, K.C., Associate Judge, concur.